         Case 4:17-cv-00372-JLH Document 157 Filed 04/09/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


CRAIG COATES and EDWIN SMITH,                                                       PLAINTIFFS
Each Individually and on Behalf of All
Others Similarly Situated

V.                                   NO. 4:17-CV-372-JLH

DASSAULT FALCON JET CORP.                                                          DEFENDANT

                                    CONSENT JUDGMENT

       Having reviewed the Parties’ Joint Stipulation for Entry of Consent Judgment (ECF No.

144), the Parties’ Supplement to Joint Stipulation for Consent Judgment (ECF No. 145),

Defendant’s Stipulated Trial Exhibits (ECF No. 149), Defendant’s Notice Regarding Good Faith

Defense (ECF No. 150), Plaintiffs’ Response to Defendant’s Notice Regarding Good Faith

Defense (ECF No. 151), and the remainder of the record in this matter, the Court hereby enters the

following final judgment:

       1.      This Court previously granted partial summary judgment in favor of Plaintiffs,

holding that Defendant did not pay a finally certified collective of Team Leaders and Production

Liaisons on a salary basis, and thus finding that Plaintiffs were not exempt from overtime wage

protections under the Fair Labor Standards Act or the Arkansas Minimum Wage Act and that

Defendant owed an overtime premium to each Plaintiff and opt-in Plaintiff for all hours worked

beyond forty (40) in each workweek. (ECF Nos. 117, 131). These rulings were, as a practical

matter, case-dispositive, and by agreeing to this judgment, Defendant is not agreeing to the

substance of the Court’s salary-basis rulings, but instead is merely consenting to the Court putting

these rulings and others into final, appealable form.
            Case 4:17-cv-00372-JLH Document 157 Filed 04/09/19 Page 2 of 3



       2.       The two-year statute of limitations applies to all opt-in Plaintiffs’ claims, while the

three-year statute of limitations applies under the Arkansas Minimum Wage Act for Craig Coates

and Edwin Smith. The two-year statute of limitations for all opt-in Plaintiffs’ claims will be tolled

by twenty-eight (28) days pursuant to the tolling agreements agreed to by the Parties in ECF Nos.

6 and 8.

       3.       The Parties have stipulated to the accuracy and correctness of the payroll records

that Defendant produced during discovery and which have been entered into the record as

stipulated trial exhibits, and these payroll records demonstrate the amount of hours that each

employee worked each week during the relevant time period, as well as the amount of wages

received.

       4.       The Court hereby finds that, based on the above statutes of limitations and the

payroll records previously stipulated to by the Parties, that Plaintiffs and opt-in Plaintiffs are

hereby owed the following compensatory damages:


                                 Plaintiff             Compensatory
                                                         Damages
                           Robert Anderson                   $20,484.84
                           Juhl Baker                        $10,091.67
                           Ronda Bell                             $8.08
                           Gerald Billingslea                 $4,062.36
                           Tammy Billingsley                 $31,250.54
                           Jorge Bonilla                      $3,061.22
                           Craig Coates                      $39,706.66
                           James Davis                            $0.00
                           Daniel Drennon                     $3,515.36
                           Carthel Gaylor                    $10,082.00
                           James Hebert                         $579.63
                           Caressa Hill                         $748.19
                           David Lewis                       $14,644.79
                           Edwin Smith                        $1,678.72
                           Kenneth Smith                      $7,451.27
                           Michael Stearns                      $117.56
                           Kenneth Stump                          $0.00
         Case 4:17-cv-00372-JLH Document 157 Filed 04/09/19 Page 3 of 3



                         David Warrington                  $19,895.02
                         TOTAL:                           $167,377.91
       5.      Considering the Defendant’s withdrawal of their good faith defense and Plaintiffs’

Response thereto, the Court hereby awards liquidated damages in the amount of $167,377.91.

       6.      Plaintiffs are hereby directed to file their petition for fees and costs by April 12.

       7.      This judgment is final and appealable.

       8.      By consenting to the form of this judgment, Defendant has not waived its appellate

rights. Defendant is entitled to appeal the Court’s rulings including but not limited to that

Defendant did not pay its Team Leaders and Production Liaisons on a salary basis and thus

Plaintiffs were not exempt from overtime wage protections under the Fair Labor Standards Act or

the Arkansas Minimum Wage Act, and that Defendant owed an overtime premium to each Plaintiff

and opt-in for all hours worked beyond forty (40) in each workweek.

       IT IS SO ORDERED this 9th day of April, 2019.



                                                      _________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE

Prepared by:                                                  Approved as to form:

Daniel Ford, Esq.                                             /s/_John B. Brown______________
SANFORD LAW FIRM                                              John B. Brown, Esq.
650 S. Shackleford, Suite 411                                 OGLETREE, DEAKINS, NASH
Little Rock, AR 72211                                            SMOAK & STEWART, P.C.
Telephone: (501) 221-0088                                     8117 Preston Road, Suite 500
daniel@sanfordlawfirm.com                                     Dallas, TX 75225
Attorney for Plaintiffs                                       Telephone: (214) 987-3800
                                                              john.brown@ogletreedeakins.com
                                                              Attorneys for Defendant
